Exhibit 10.13

 

UNITED STATES OF AMERICA

DEPARTMENT OF THE TREASURY

COMPTROLLER OF THE CURRENCY

 

In the Matter of:

)

 

Solera National Bank

)

AA-WE-10-14

Lakewood, Colorado

)

 

 

CONSENT ORDER

 

The Comptroller of the Currency of the United States of America (“Comptroller”),
through his National Bank Examiner, has supervisory authority over the Solera
National Bank, Lakewood, Colorado (“Bank”).

 

The Bank, by and through its duly elected and acting Board of Directors
(“Board”), has executed a “Stipulation and Consent to the Issuance of a Consent
Order,” dated March 18, 2010, that is accepted by the Comptroller.  By this
Stipulation and Consent, which is incorporated by reference, the Bank has
consented to the issuance of this Consent Order (“Order”) by the Comptroller.

 

Pursuant to the authority vested in it by the Federal Deposit Insurance Act, as
amended, 12 U.S.C. § 1818, the Comptroller hereby orders that:

 

Article I

 

COMPLIANCE COMMITTEE

 

(1)           Within five (5) days of this Order, the Board shall appoint a
Compliance Committee of at least five (5) members and, of which no more than two
(2) shall be employees of the Bank or any of its affiliates (as the term
“affiliate” is defined in 12 U.S.C. § 371c(b)(1)), or a family member of any
such person.  Upon appointment, the names of the members of the Compliance
Committee and, in the event of a change of the membership, the name of any new

 

1

--------------------------------------------------------------------------------


 

member shall be submitted in writing to the Assistant Deputy Comptroller.

 

(2)           The Compliance Committee shall be responsible for monitoring and
coordinating the Bank’s adherence to the provisions of this Order and shall meet
at least monthly.

 

(3)           By no later than March 31, 2010, and by the end of every calendar
month thereafter, the Compliance Committee shall submit a written progress
report to the Board setting forth in detail:

 

(a)                                  a description of the action needed to
achieve full compliance with each Article of this Order;

 

(b)           actions taken to comply with each Article of this Order; and

 

(c)           the results and status of those actions.

 

(4)           The Board shall provide a summary report of the progress reached
in attaining compliance with each Article of this Order to the Assistant Deputy
Comptroller within fifteen (15) days of the end of each calendar quarter.

 

(5)           All reports or plans which the Bank or Board has agreed to submit
to the Assistant Deputy Comptroller pursuant to this Order shall be forwarded to
the:

 

Assistant Deputy Comptroller

Denver Field Office

1225 17th Street, Suite 450

Denver, Colorado 80202

 

(6)           The Board shall ensure that the Bank has processes, personnel, and
control

 

2

--------------------------------------------------------------------------------


 

systems to ensure implementation of and adherence to the policies, procedures
and programs required by this Order.

 

Article II

 

BSA PROGRAM

 

(1)           To provide for compliance with the Bank Secrecy Act, as amended
(31 U.S.C. §§ 5311 et seq.), the regulations promulgated thereunder at 31 C.F.R.
Part 103, as amended, and 12 C.F.R. Part 21, Subparts B and C, and the rules and
regulations of the Office of Foreign Assets Control (“OFAC”) (collectively
referred to as the “Bank Secrecy Act” or “BSA”), the Board shall perform, within
thirty (30) days of this Order, a comprehensive BSA risk assessment, to include
at a minimum:

 

(a)                                  identification of the risks associated with
the Bank’s products, services, customers, and geographies served; and

 

(b)                                 an evaluation of its existing internal
controls to determine the need for enhanced controls to mitigate the risks
identified in Subparagraph (1)(a) of this Article.

 

(2)           Within sixty (60) days of this Order, the Bank shall revise,
adopt, implement and thereafter ensure Bank adherence to a written program of
policies and procedures to provide for compliance with the BSA (“Risk-Based BSA
Program”) to include consideration of:

 

(a)                                  the findings of the BSA risk assessment;

 

(b)                                 the deficiencies identified in the Report of
Examination conducted as of September 30, 2009 (the “ROE”);

 

3

--------------------------------------------------------------------------------


 

(c)                                  the requirements of 12 C.F.R. § 21.21; and

 

(d)                                 the requirements of this Order relating to
Compliance Staff, Training, Internal Controls and Audit.

 

Article III

 

BSA COMPLIANCE STAFF

 

(1)           Within thirty (30) days of this Order, the Board shall determine
whether any changes are needed regarding the Bank’s BSA Officer, including the
responsibilities, authority, structure, independence or skills of the Bank
Secrecy Act Officer.  In particular, the Board shall ensure that the BSA Officer
has sufficient training, authority, and skill to perform the assigned
responsibilities.

 

Article IV

 

BSA TRAINING

 

(1)           The Risk-Based BSA Program shall include a comprehensive training
program for all appropriate operational and supervisory personnel to ensure
their awareness of their specific assigned responsibilities for compliance with
the requirements of the Bank Secrecy Act.  The program must include advanced
training for supervisory personnel as appropriate for their respective BSA
responsibilities.

 

Article V

 

BSA INTERNAL CONTROLS

 

(1)           The Risk-Based BSA Program shall include policies and procedures
for the appropriate identification and monitoring of transactions that pose
greater than normal risk for

 

4

--------------------------------------------------------------------------------


 

compliance with the BSA, to include at a minimum:

 

(a)                                  the creation of a list of customers or
accounts exhibiting high risk characteristics for money laundering, terrorist
financing, or other illicit activity;

 

(b)                                 enhanced policies and procedures for
recording, maintaining, and recalling information about transactions that pose
greater than normal risk for compliance with the BSA;

 

(c)                                  adequate controls and procedures to
identify and report suspicious and large currency transactions;

 

(d)                                 well-defined policies and procedures for
investigating and resolving transactions that have been identified as unusual or
suspicious;

 

(e)                                  procedures to maintain records on monetary
instrument transactions and funds transfers, as required by the BSA; and

 

(f)                                    policies and procedures to ensure that
new locations, products and services are included, monitored and assessed within
the Bank’s program for compliance with the BSA.

 

(2)           The Risk-Based BSA Program shall include policies and procedures
to provide for the Bank’s monitoring of suspicious cash, monetary instruments,
wire transfers, and other activities for all types of transactions, accounts,
customers, products, services, and geographic areas, to include at a minimum:

 

(a)           periodic reviews of cash purchases of monetary instruments;

 

5

--------------------------------------------------------------------------------


 

(b)                                 periodic analysis of aggregate cash,
monetary instrument, and wire activity;

 

(c)           periodic analysis of Currency Transaction Report filings;

 

(d)                                 periodic review and analysis of high risk
transactions, accounts, customers, products, services, and geographic areas; and

 

(e)           submission of SARs based on these reviews and analyses.

 

(3)           The Risk-Based BSA Program shall maintain policies and procedures
for expanded account-opening procedures for all accounts that pose greater than
normal risk for compliance with the Bank Secrecy Act.

 

(4)           Within ninety (90) days of this Order, the Board shall ensure that
the BSA Program includes policies and procedures for the maintenance of an
integrated, accurate system for all Bank areas to produce periodic reports
designed to identify unusual or suspicious activity, including patterns of
activity, to monitor and evaluate unusual or suspicious activity, and to
maintain accurate information needed to produce these reports.

 

(5)           The BSA Officer or designee shall periodically review, not less
than each calendar year, all account documentation for all high-risk customers
and accounts and the related accounts of those customers at the Bank to
determine whether the account activity is consistent with the customer’s
business or occupation and the stated purpose of the account.

 

Article VI

 

BSA AUDIT

 

(1)           The Board shall ensure the continuance of an external BSA audit,
that is

 

6

--------------------------------------------------------------------------------


 

independent, adequate in scope and frequency, and designed to ensure compliance
with the BSA in all areas of the Bank.

 

(2)           A copy of the proposed engagement letter for the external BSA
audit shall be submitted to the Assistant Deputy Comptroller.  Upon receipt of
no supervisory objection to the proposed engagement letter, the Board shall,
within thirty (30) days, proceed with the proposed external BSA audit.

 

(3)           All audit reports shall be in writing and supported by adequate
workpapers, which must be provided to the Bank.  The Board shall ensure that
immediate actions are undertaken to remedy any deficiencies cited in audit
reports, and that the Board maintain a written record describing those actions.

 

Article VII

 

CREDIT RISK MANAGEMENT

 

(1)           Within forty-five (45) days of this Order, the Board shall prepare
and submit to the Assistant Deputy Comptroller for a prior written determination
of no supervisory objection, a program (including policies and procedures)
designed to ensure the Bank manages and controls the risk in the loan
portfolio.  The written program shall include, at a minimum:

 

(a)                                  the establishment of commercial real estate
lending (“CRE”) concentration limits stratified by type, locality and other
meaningful measures supported by written analysis;

 

(b)                                 the establishment of a concentration limit
for the Business Manager Accounts Receivable line of business and an established
limit for

 

7

--------------------------------------------------------------------------------


 

aggregate outstanding individual customer invoices;

 

(c)                                  procedures to ensure that any
participations purchased are consistent with safe and sound banking practices,
the guidelines set forth in Banking Circular 181 (Revised), dated August 2,
1984, and the requirements of 12 C.F.R. Part 34;

 

(d)                                 a workout policy that outlines reasonable
loan terms and amortization periods;

 

(e)                                  policies and procedures to ensure that
Criticized Asset Action Plans include the following information:

 

(i)                                     the purpose and terms of the original
note and any modification of terms;

 

(ii)                                  an identification of the expected sources
of repayment and an analysis of their adequacy;

 

(iii)                               the appraised value of supporting collateral
and the position of the Bank’s lien on such collateral where applicable as well
as other necessary documentation to support the collateral valuation; and

 

(iv)                              the proposed action to eliminate the basis of
criticism and the time frame for its accomplishment, including the rationale
supporting any workout arrangement or concession.

 

(2)           Upon receiving a written determination of no supervisory objection
from the Assistant Deputy Comptroller, the Board shall immediately implement and
thereafter ensure

 

8

--------------------------------------------------------------------------------


 

adherence to the program, policies and procedures required by this Article.

 

Article VIII

 

CLOSING

 

(1)           Although the Bank is required to submit certain proposed actions
and programs for the review or prior written determination of no supervisory
objection of the Assistant Deputy Comptroller, the Board has the ultimate
responsibility for proper and sound management of the Bank and the completeness
and accuracy of the Bank’s books and records.

 

(2)           If, at any time, the Comptroller deems it appropriate in
fulfilling the responsibilities placed upon him by the several laws of the
United States to undertake any action affecting the Bank, nothing in this Order
shall in any way inhibit, estop, bar or otherwise prevent the Comptroller from
so doing.

 

(3)           The provisions of this Order shall remain effective and
enforceable, except to the extent that, and until such time as, any provisions
of this Order shall have been amended, suspended, waived, or terminated in
writing by the Comptroller.

 

(4)           In each instance in this Order in which the Bank or the Board is
required to ensure implementation of or adherence to, or to undertake to
perform, an obligation of the Bank, the Board shall:

 

(a)           authorize and adopt such actions on behalf of the Bank as may be
necessary or appropriate for the Bank to perform its obligations under this
Order;

 

(b)           require the timely reporting by Bank management of such actions

 

9

--------------------------------------------------------------------------------


 

directed by the Board to be taken under the terms of this Order;

 

(c)                                  follow up on any non-compliance with such
actions in a timely and appropriate manner; and

 

(d)                                 require corrective action be taken in a
timely manner for any non-compliance with such actions.

 

(5)           This Order is intended to be, and shall be construed to be, a
final order issued pursuant to 12 U.S.C. § 1818(b), and expressly does not form,
and may not be construed to form, a contract binding the Comptroller or the
United States.

 

(6)           The terms of this Order, including this Paragraph, are not subject
to amendment or modification by any extraneous expression, prior agreements or
prior arrangements between the parties, whether oral or written.

 

IN TESTIMONY WHEREOF, the undersigned has hereunto set her hand.

 

/s/ Karen M. Boehler

 

March 18, 2010

Karen M. Boehler

 

Date

Assistant Deputy Comptroller

 

 

Denver Field Office

 

 

 

10

--------------------------------------------------------------------------------


 

UNITED STATES OF AMERICA

DEPARTMENT OF THE TREASURY

COMPTROLLER OF THE CURRENCY

 

In the Matter of:

)

 

Solera National Bank

)

AA-WE-10-14

Lakewood, Colorado

)

 

 

STIPULATION AND CONSENT TO THE

ISSUANCE OF A CONSENT ORDER

 

The Comptroller of the Currency of the United States of America (“Comptroller”)
intends to initiate cease and desist proceedings against the Solera National
Bank, Lakewood, Colorado (“Bank”), pursuant to 12 U.S.C. § 1818(b) through the
issuance of a Notice of Charges for an Order to Cease and Desist for a violation
of 12 C.F.R. § 21.21.

 

The Bank, in the interest of compliance and cooperation, consents to the
issuance of a Consent Order, dated March 18, 2010 (the “Order”);

 

In consideration of the above premises, the Comptroller, through his authorized
representative, and the Bank, through its duly elected and acting Board of
Directors, hereby stipulate and agree to the following:

 

Article I

 

Jurisdiction

 

(1)           The Bank is a national banking association chartered and examined
by the Comptroller pursuant to the National Bank Act of 1864, as amended,
12 U.S.C. § 1 et seq.

 

(2)           The Comptroller is “the appropriate Federal banking agency”
regarding the Bank pursuant to 12 U.S.C. §§ 1813(q) and 1818(b).

 

11

--------------------------------------------------------------------------------


 

(3)           The Bank is an “insured depository institution” within the meaning
of 12 U.S.C. § 1818(b)(1).

 

Article II

 

Agreement

 

(1)           The Bank, without admitting or denying any wrongdoing, hereby
consents and agrees to the issuance of the Order by the Comptroller.

 

(2)           The Bank further agrees that said Order shall be deemed an “order
issued with the consent of the depository institution” as defined in 12 U.S.C.
§ 1818(h)(2), and consents and agrees that said Order shall become effective
upon its issuance and shall be fully enforceable by the Comptroller under the
provisions of 12 U.S.C. § 1818(i).  Notwithstanding the absence of mutuality of
obligation, or of consideration, or of a contract, the Comptroller may enforce
any of the commitments or obligations herein undertaken by the Bank under his
supervisory powers, including 12 U.S.C. § 1818(i), and not as a matter of
contract law.  The Bank expressly acknowledges that neither the Bank nor the
Comptroller has any intention to enter into a contract.

 

(3)           The Bank also expressly acknowledges that no officer or employee
of the Comptroller has statutory or other authority to bind the United States,
the U.S. Treasury Department, the Comptroller, or any other federal bank
regulatory agency or entity, or any officer or employee of any of those entities
to a contract affecting the Comptroller’s exercise of his supervisory
responsibilities.

 

12

--------------------------------------------------------------------------------


 

Article III

 

Waivers

 

(1)           The Bank, by signing this Stipulation and Consent, hereby waives:

 

(a)           the issuance of a Notice of Charges pursuant to 12 U.S.C.
§ 1818(b);

 

(b)                                 any and all procedural rights available in
connection with the issuance of this Order;

 

(c)                                  all rights to a hearing and a final agency
decision with regard to the issuance of this Order pursuant to 12 U.S.C.
§ 1818(i), 12 C.F.R. Part 19;

 

(d)                                 all rights to seek any type of
administrative or judicial review with regard to the issuance of this Order; and

 

(e)           any and all rights to challenge or contest the validity of the
Order.

 

Article IV

 

Other Action

 

(1)           The Bank agrees that the provisions of this Stipulation and
Consent shall not inhibit, estop, bar, or otherwise prevent the Comptroller from
taking any other action affecting the Bank if, at any time, it deems it
appropriate to do so to fulfill the responsibilities placed upon him by the
several laws of the United States of America.

 

IN TESTIMONY WHEREOF, the undersigned, authorized by the Comptroller, has
hereunto set her hand on behalf of the Comptroller.

 

 

/s/ Karen M. Boehler

 

March 18, 2010

Karen M. Boehler

 

Date

Assistant Deputy Comptroller

 

 

Denver Field Office

 

 

 

13

--------------------------------------------------------------------------------


 

IN TESTIMONY WHEREOF, the undersigned, as the duly elected and acting Board of
Directors of the Bank, have hereunto set their hands on behalf of the Bank.

 

 

/s/ Norma Akers

 

March 18, 2010

Norma Akers

 

Date

 

 

 

/s/ Rob Alvardo

 

March 18, 2010

Rob Alvardo

 

Date

 

 

 

/s/ Maria Arias

 

March 18, 2010

Maria Arias

 

Date

 

 

 

/s/ Douglas Crichfield

 

March 18, 2010

Douglas Crichfield

 

Date

 

 

 

/s/ Robert Gallegos

 

March 18, 2010

Robert Gallegos

 

Date

 

 

 

/s/ Ronald Montoya

 

March 18, 2010

Ronald Montoya

 

Date

 

 

 

/s/ Ray Nash

 

March 18, 2010

Ray Nash

 

Date

 

 

 

/s/ Basil Sabbah

 

March 18, 2010

Basil Sabbah

 

Date

 

 

 

/s/ Stan Sena

 

March 18, 2010

Stan Sena

 

Date

 

 

 

/s/ Larry Trujillo

 

March 18, 2010

Larry Trujillo

 

Date

 

 

 

/s/ K.C. Veio

 

March 18, 2010

K.C. Veio

 

Date

 

14

--------------------------------------------------------------------------------